*923Opinión disidente emitida por el
Juez Asociado Señor Alonso Alonso,
a la cual se unen los Jueces Asociados Seño-res Rebollo López y Fuster Berlingeri.
Hoy la mayoría de este Tribunal interpreta equivocada-mente la Ley de Compensaciones por Accidentes del Tra-bajo, 11 L.P.R.A. sec. 1 et seq., al concluir erróneamente que cualquier daño sufrido por un empleado con relación a su empleo constituye un accidente del trabajo cubierto por la ley. Le niega además una compensación de acuerdo con esta ley, y le cierra las puertas de los tribunales a una acción bajo el Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, aun cuando reconoce que el Estado actuó negligentemente. Al establecer esta norma se comete, ade-más, una grave injusticia; se establece un precedente fu-nesto para todos los empleados públicos y privados que se sometan a pruebas de detección de sustancias controladas y por causa de negligencia sufran daños emocionales y a su dignidad.
I

Los hechos

El 9 de octubre de 1986 el Gobernador de Puerto Rico (Hon. Rafael Hernández Colón) promulgó una Orden Eje-cutiva la cual requería que ciertos funcionarios y emplea-dos públicos que ocuparan cargos de naturaleza sensitiva en el Gobierno o que portaran armas de fuego por motivos de su trabajo se sometan a un programa permanente de detección de consumo de sustancias controladas.(1) La Or-, *924den Ejecutiva del Gobernador del Estado Libre Asociado de Puerto Rico ordena que se administren pruebas confiables que detecten el consumo de sustancias controladas por ciertos funcionarios y empleados públicos. Boletín Admi-nistrativo Núm. 4784 de 9 de octubre de 1986, Exhibit I. Entre el grupo de empleados gubernamentales a quienes se les requiere someterse a tales pruebas se encuentran todos los oficiales de custodia y empleados y funcionarios que prestan servicio en cada una de las instituciones pena-les de la Administración de Corrección. (2)
El codemandante recurrente, Virgilio Pacheco Pietri, ocupaba el puesto de guardia penal en el Campamento Penal El Limón de Mayagüez. Por tal motivo fue sometido al programa permanente de detección de sustancias controla-das requerido por la referida Orden Ejecutiva del Goberna-dor Núm. 4784 de 9 de octubre de 1986 (en adelante Orden *925Ejecutiva). Como parte del programa, el 2 de febrero de 1988 el recurrente donó una muestra de orina a funciona-rios del Instituto de Ciencias Forenses (en adelante Insti-tuto) hacia las 3:45 p.m., mientras rendía labores en el Campamento Penal El Limón. Funcionarios del Instituto, a los cuales, por mandato de la Orden Ejecutiva, se les asignó la función de obtener y analizar las muestras, toma-ron la orina donada por el recurrente y le asignaron el número de control 12,969 a la muestra. A partir de ese momento, la muestra estuvo bajo el control total y exclu-sivo del Instituto.
Mediante un documento de 18 de febrero de 1988, el Director del Instituto, Dr. Pío Rechani, le notificó a la Ad-ministradora de Corrección, Dra. Mercedes Otero, que el análisis realizado a la muestra de orina del recurrente mostraba un resultado de “positivo corroborado para cocaína”.
En vista del resultado informado, la Administradora de Corrección citó al recurrente para una entrevista el sá-bado, 12 de marzo de 1988. Allí le informó el resultado positivo a cocaína del análisis referido y tomó contra éste una serie de medidas administrativas que incluía, entre otras, el requerirle que se sometiera a un tratamiento en el Departamento de Servicios Contra la Adicción (D.S.C.A.).(3) El recurente se sometió a las medidas im-puestas no sin antes reclamar que se había cometido una equivocación.
Luego de varias gestiones realizadas por el recurrente para que se le proveyera una muestra.de la orina donada por él para enviarla a un laboratorio privado, y de amena-zar con acudir a los tribunales de habérsele negado dicha *926solicitud,(4) así, pues, el doctor Rechani se comunicó me-diante Carta de 10 de mayo de 1988 con el recurrente y su abogado reconociendo que se había cometido un error en su caso.(5)
El número de control de la muestra analizada y que resultó positivo fue el 11,969. La muestra tomada a Pacheco Pietri, que había sido marcada con el número de control 12,969, dio un resultado negativo. Según admitido por el Director del Instituto, lo que sucedió fue que se confun-dieron las muestras por un error de algún empleado del Instituto.
Por estos hechos, el 7 de junio de 1988 los recurrentes incoaron una acción en daños y perjuicios contra los demandados. Alegaron sufrimientos y angustias mentales y emocionales con motivo de la negligencia del Instituto y de las medidas disciplinarias tomadas contra el recurrente por parte de la Administradora de Corrección.
Luego de una serie de incidentes procesales, el Estado presentó la defensa afirmativa de inexistencia de causa de acción al amparo de la inmunidad patronal provista por el Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 21. Después de haber examinado los correspondientes memorandos de derecho presentados por las partes, el tribunal de instancia (Hon. Germán J. *927Brau, Juez) revocó la sentencia parcial —dictada el 10 de marzo de 1989— mediante la cual había determinado ne-gligencia por parte de los demandados y, mediante Senten-cia de 17 de agosto de 1989 desestimó la demanda de los recurrentes. Debido a esta última sentencia, acudieron ante nos los demandantes argumentando que el tribunal de instancia erró al dictaminar que la acción de negligen-cia en que incurrió el demandado estaba vedada por el Art. 20 de la Ley de Compensaciones por Accidentes del Tra-bajo, supra. Le asiste razón a los recurrentes.
i — I H-i

La inmunidad patronal y el concepto de lesión o accidente compensable bajo la Ley de Compensaciones por Accidentes del Trabajo

La legislación sobre la compensación por los accidentes del trabajo persigue el interés social de proveer un remedio eficiente y rápido para aquellos quienes, al ser víctimas de un accidente o enfermedad producto del trabajo que desem-peñan, ven parcial o totalmente afectada de forma temporal ó permanente su capacidad para proseguir procurán-dose el sustento diario mediante la labor remunerada. Para éstos y para aquellos que dependen económicamente de su labor, se ha establecido un sistema de protección social que provee para el sostenimiento económico y trata-miento médico adecuado, colocando la carga de la respon-sabilidad por el sostenimiento financiero de éste en los patronos. Véanse: Alonso García v. Comisión Industrial, 103 D.P.R. 183 (1974); Rivera v. Comisión Industrial, 55 D.P.R. 878 (1940); A. De Jesús Matos, Los Accidentes del Trabajo, San Juan, Ed. Baldrich, 1945.
El interés de procurar un medio efectivo para satisfacer la responsabilidad de la sociedad frente a la familia y al trabajador fallecido, incapacitado o lesionado mientras la-boraba en una actividad productiva, y de imponer la apor-*928tación patronal al sistema a cambio de brindarles inmuni-dad por reclamaciones de daños y perjuicios, ha sido el principio rector en el desarrollo de nuestras leyes de com-pensación a obreros desde la aprobación de la primera ley, Ley Núm. 19 de 13 de abril de 1916, hasta la aprobación de la ley vigente, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq. De Jesús Matos, op. cit.
Por razón de su carácter reparador y de protección social, la legislación sobre la compensación por accidentes del trabajo provee una indemnización automática al empleado independientemente de si el daño sufrido se debe a su pro-pia culpa o negligencia, excepto en tres (3) circunstancias particulares:
No son accidentes compensables del trabajo y no darán por consiguiente, derecho a compensación al obrero o empleado o a sus beneficiarios de acuerdo con este Capítulo, los que ocurren en las siguientes circunstancias:
(1) Al tratar el obrero o empleado de cometer un delito o de lesionar a su patrono o a cualquier otra persona, o cuando vo-luntariamente se causare la lesión.
(2) Estando- el obrero o empleado embriagado, siempre que la embriaguez fuere la causa del accidente.
(3) Cuando la imprudencia temeraria del obrero o empleado haya sido la única causa de la lesión. 11 L.P.R.A. see. 5.
Como consecuencia del carácter compulsorio del seguro y de las penalidades impuestas por el estatuto, el Art. 20 de esta ley, supra, establece la inmunidad del patrono ase-gurado en cuanto a las acciones de daño por accidentes del trabajo sufridos por el obrero a causa de la negligencia del patrono, 11 L.P.R.A. sec. 21. “[C]uando un empleado sufre lesiones, enfermedades, se inutiliza o pierde la vida como consecuencia de ‘cualquier acto o función inherente a su trabajo’ y su patrono está debidamente asegurado de acuerdo con la ley, su derecho a obtener resarcimiento está limitado [al pago de] la compensación dispuesta en el esta-tuto, la cual es administrada a través del Fondo del Seguro *929del Estado. ... El obrero así lesionado carece de una causa de acción para demandar a su patrono ante los tribunales de justicia por los daños y perjuicios sufridos, irrespectiva-mente del grado de negligencia patronal que pueda haber mediado.” (Énfasis suplido.) Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1, 8 (1990). Véase, además, Ruiz Díaz v. Vargas Reyes, 109 D.P.R. 761, 763-764 (1980).
Ahora bien, el Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo, supra, establece la exclusividad del remedio y concede inmunidad al patrono contra cualquier otra reclamación que pudiera instarse en su contra, sólo en caso de que esta reclamación se sostenga debido a la ocu-rrencia de una lesión, enfermedad o muerte cubierta por las disposiciones de la ley. El texto del artículo es claro en cuanto a que si ocurre un daño no cubierto por la ley el patrono no puede escudarse bajo la inmunidad allí provista.
Artículo 20 — Exclusividad del remedio provisto
Cuando el patrono asegure sus obreros y empleados de acuerdo con el presente Capítulo, el derecho aquí establecido para obtener compensación será el único remedio en contra del patrono, aun en aquellos casos en que se haya otorgado el máximo de las compensaciones o beneficios de acuerdo con el mismo; pero en el caso de accidentes, enfermedades o muerte de los obreros o,empleados no sujetos a compensación de acuerdo con este Capítulo, la responsabilidad del patrono es y conti-nuará siendo la misma que si no existiere el presente Capítulo. (Énfasis suplido.) 11 L.P.R.A. sec. 21.
En aquellos casos en los cuales un empleado presente una reclamación contra su patrono por vía de una reclama-ción civil en los tribunales y se levante la defensa de inmu-nidad patronal por la parte demandada, corresponde en primera instancia evaluar el hecho de si el accidente ale-gado en la demanda está cubierto por la Ley de Compen-saciones por Accidentes del Trabajo y si se ha producido la correspondiente compensación por parte del Fondo del Se-*930guro del Estado (en adelante F.S.E.). B.C.R. Co., Inc. v. Tribunal Superior, 100 D.P.R. 754, 758-759 (1972).
El Art. 2 de la Ley de Compensaciones por Accidentes del Trabajo al establecer los obreros y empleados compren-didos por el estatuto expone, en su parte pertinente, como sigue:
Las disposiciones de este Capítulo serán aplicables a todos los obreros y empleados que trabajen para los patronos a quie-nes se refiere el párrafo siguiente, que sufran lesiones o se inu-tilicen, o que pierdan la vida por accidentes que. provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo o por enfermedades o muertes derivadas de la ocupación, según se especifican en la sección siguiente. (Enfasis suplido.) 11 L.P.R.A. sec. 2.
En ese sentido, para que una reclamación pueda consi-derarse como producto de un accidente del trabajo cubierto por la ley se requiere, en primera instancia, que éste surja a manera de muerte, enfermedad o lesión. Véase Hernández Nieves v. Comisión Industrial, 90 D.P.R. 340, 348 (1964). Además, se requiere, según hemos establecido en ocasiones anteriores, que cumpla con los siguientes requisitos sobre la causalidad con el empleo: (1) provenir de cualquier acto o función del obrero; (2) ser inherente al trabajo o empleo que desempeña el obrero; (3) ocurrir en el curso del trabajo, y (4) ser consecuencia de éste. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Admor., F.S.E. v. Comisión Industrial, 101 D.P.R. 56 (1973); Santiago Hodge v. Parke Davis Co., supra; Cardona v. Comisión Industrial, 56 D.P.R. 847 (1940); Montaner, Admor. v. Comisión Industrial, 53 D.P.R. 197 (1938). Si estos requisitos están ausen-tes, la reclamación no estará cubierta por la ley. Cardona v. Comisión Industrial, supra; Montaner, Admor. v. Comisión Industrial, supra. Examinemos tales requisitos.
El primero de estos requisitos, el cual omite examinar la opinión mayoritaria y por lo cual llega al resultado equivo-cado, se refiere a la naturaleza del evento por el cual se *931reclama. La reclamación tiene que originarse en la ocu-rréncia de una lesión, enfermedad o muerte. El término le-sión, al igual que los términos enfermedad y muerte, se re-fiere a un padecimiento, dolencia o herida de origen orgánico, fisiológico o corporal. (6) Es precisamente por la incapacidad que pueda producir este tipo de daño corporal que limita o destruye la capacidad productiva del obrero, que intenta compensar el estatuto, y no por todos aquellos daños y sufrimientos morales o emocionales que natural-mente se deriven de aquéllos. (7) Esto es así puesto que el estatuto es meramente remediador, dirigido a compensar por la reducida capacidad productiva del obrero con el fin de atender con prontitud las súbitas necesidades económi-cas y médicas del obrero y sus dependientes, y no a resarcir la totalidad de los daños sufridos. Véanse: Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196 (1961); Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480 (1964); Alonso García v. Comisión Industrial, supra. Por esta razón, para estar cubiertos por la ley, el daño reclamado debe ser producto de una lesión o enfermedad que disminuya de al-guna manera la capacidad del obrero de emplearse (requi-riéndole atención médica), o que le cause la muerte. La mera lectura de la Ley de Compensaciones por Accidentes del Trabajo, en particular de los Arts. 2-3B, 11 L.P.R.A. secs. 2-4a, así lo confirman.
Somos conscientes de que, en ocasiones anteriores, he-mos mencionado a manera de dictum y muy incidental-mente que “el vocablo lesión se ha ampliado [en jurisdic-*932ciones federales] para incluir no sólo daños físicos sino emocionales”. Alonso García v. Comisión Industrial, supra, pág. 696. Véase, además, Odriozola v. S. Cosmetic Dist. Corp., supra, pág. 501. Hoy era necesario que delimitáse-mos la amplitud jurídica de esta expresión.
Un obrero puede sufrir daños emocionales en relación con su empleo, bien porque éstos se desprendan de la ocu-rrencia de una lesión o el desarrollo de una enfermedad ocupacional, o bien porque se produzca un incidente que lo humille o lo hiera espiritual, moral, intelectual o sentimentalmente. Los primeros, daños emocionales que emanan de una lesión o enfermedad ocupacional, están cu-biertos por el estatuto, no siendo reclamables por la vía ordinaria, aun cuando el estatuto no provee para su resarcimiento. L.K. Larson, Employment Screening, Nueva York, Ed. Mattew Bender, 1989, Sec. 65.23. El estatuto veda toda reclamación de estos daños mediante causa de acción independiente de la reclamación exclusiva provista para compensar por el accidente o enfermedad ocupacional de la cual se desprenden.
Sin embargo, en aquellos casos en que el daño emocio-nal no emana de una enfermedad o lesión producto del em-pleo, el incidente originario no está comprendido en la ley, por lo cual será reclamable por la vía ordinaria.
Por ello, el resarcimiento de los daños emocionales, que en relación con el desempeño de sus funciones sufra un empleado a causa de la culpa o negligencia de un patrono, dependerá de si la reclamación nace de la ocurrencia de una lesión, enfermedad o muerte en el contexto del trabajo o, por el contrario, de una ofensa moral o emocional. Cf. Parrilla v. Ranger American of P.R., 133 D.P.R. 263 (1993); Porto y Siurano v. Bently P.R., Inc., 132 D.P.R. 331 (1992); Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990).

En resumen, si la reclamación emana de la ocurrencia de una lesión corporal, enfermedad ocupacional o muerte 
*933
en el contexto laboral, la acción ordinaria contra el patrono estará vedada aun cuando ésta se proyecte como un daño de consecuencias eminentemente no físicas. En cambio, si la fuente del daño, en derecho, es no físico y si los perjuicios son típicamente no físicos, al sumarse el daño físico a la lista de perjuicios como agravante, la acción por la vía or-dinaria de la acción en daños no está prohibida.

Al hacer tal determinación, no debemos atender a la naturaleza física o emocional de los daños reclamados, o a la prevalencia de un tipo de daño sobre otro, Doe v. South Carolina State Hosp., 328 S.E.2d 652, 656-657 (1985), sino a la naturaleza o esencia del evento que da origen a la reclamación de éstos. Véanse: Rusell v. Mass. Mut. Life Ins. Co., 722 F.2d 482, 494 (9no Cir. 1983); Vigil v. Safeway Stores, Inc., 555 F. Supp. 1049, 1050-1051 (D. Col. 1983); Luna v. City and County of Denver, 537 F Supp. 798, 801 (D. Col. 1982); Guidry v. Durkin, 834 F.2d 1465, 1471-1472 (9no Cir. 1987).
En Odriozola v. S. Cosmetic Dist. Corp, supra, resolvi-mos que la lesión mental desarrollada por un empleado ilegalmente cesanteado en violación de las disposiciones de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. secs. 146-151), la cual emanó de estrictos daños emocionales que el despido referido produjo al demandante, no podía considerarse como producto de un accidente del trabajo, por lo cual la demanda contra el patrono no estaba vedada por la cláusula de remedio exclusivo del Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo, supra. El contrasentido de que el mero surgimiento de una lesión o enfermedad de la mente, o de cualquier otro órgano corporal, que emana de un daño puramente moral o emocional original, impida el que el obrero pueda reclamar justo re-sarcimiento por la vía ordinaria, resulta evidente si consi-deramos que, según tal doctrina, el patrono que menos da-ños causa (sólo emocionales) estaría sujeto a acciones personales en su contra, mientras el que con mayor inten-*934sidad inflige daño moral, hasta el punto de crearle una condición fisiológica al empleado, resulta inmune, reci-biendo el empleado una compensación menor que la que tendría derecho a reclamar aquel que sólo sufre daños emocionales. Véase Hart v. National Mortg. & Land Co., 235 Cal. Rptr. 68, 73 (1987).
Al entender que son reclamables por la vía ordinaria aquellos daños que nacen como puramente emocionales, es decir, que no surjen como consecuencia de una lesión o en-fermedad las cubiertas por el estatuto, Arroyo v. Plaza Provision Co., 68 D.P.R. 962, 967 (1948), es menester aclarar que éstos no deben confundirse con el desarrollo de enfer-medades o condiciones mentales, como por ejemplo neurosis y depresión, o con el desarrollo de condiciones como el stress o fatiga producto del trabajo. Estas son dolencias corporales o patológicas que afectan esencialmente al orga-nismo humano y no su dignidad. En el caso de estas últi-mas “condiciones emocionales”, hemos resuelto que serán compensables según la Ley de Compensaciones por Acci-dentes del Trabajo cuando “además de la necesaria rela-ción causal entre la condición y el empleo, dicha condición origina por sí misma una incapacidad para el trabajo o agrava una incapacidad existente, [debiendo] probarse de manera convincente mediante prueba pericial basada en exámenes psiquiátricos adecuados”. Morell Morell v. Comisión Industrial, 110 D.P.R. 709, 710-711 (1981). Véanse: Díaz Ortiz v. F.S.E., 126 D.P.R. 32 (1990); González Santiago v. F.S.E., 118 D.P.R. 11, 13 (1986); Resto Casillas v. Colón González, 112 D.P.R. 644 (1982).
HH H-1

Los requisitos de relación causal con el empleo

Ahora bien, no basta con determinar si la reclamación nace de una enfermedad, lesión o muerte cubierta por la ley. El juzgador, además, debe determinar —dadas las cir-*935cunstancias particulares de cada caso— la relación causal entre la alegada enfermedad, lesión o muerte y el trabajo desempeñado por el obrero. Es decir, que cumpla con los requisitos de provenir de cualquier acto del obrero, de ser inherente al trabajo desempeñado y de ocurrir en el trans-curso y como consecuencia del empleo. Odriozola v. S. Cosmetic Dist. Corp., supra.
Provienen de un acto o función del obrero y son inheren-tes al trabajo aquellos daños que surjen de una actuación del empleado y que éste queda sujeto a aquéllos por conse-cuencia de las responsabilidades y demás actos requeridos por las funciones que realiza.(8)
La frase “como consecuencia del” empleo expresa el requisito de que debe haber una relación causal entre las condiciones que el patrono establece para el empleado y la lesión resultante de éste. La relación causal requerida ... existe si el empleo, por razón de su naturaleza, obligación o incidentes, puede razona-blemente determinarse que es la fuente del riesgo que produce la lesión. La relación causal como tal fuente surge ... si el empleo, como parte de las condiciones del trabajo, peculiarmente expone al empleado a peligros externos por virtud de lo cual queda sujeto a riesgos distintos o mayores que los que prevalecerían si aquél estuviese atendiendo sus asuntos personales ordinarios. (Enfasis en el original.) Gallart, Admor. v. Comisión Industrial, 87 D.P.R. 17, 28 (1962).
Respecto al requisito de “en el curso del empleo”, hemos resuelto que se refiere a factores de tiempo y lugar, y que quiere decir que para ser compensable, la lesión debe ocu-rrir dentro de ciertos límites de tiempo y espacio en rela-ción con el empleo. Gallart, Admor. v. Comisión Industrial, supra.
Estos criterios son de aplicación flexible, a tono con el carácter remedial del estatuto. “Reiteradamente hemos re-*936suelto que por ser la Ley de Compensación por Accidentes del Trabajo un estatuto remedial, debe interpretarse libe-ralmente a favor del obrero.” Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 769 (1992), y casos allí citados. Abase de las circunstancias particulares de cada caso, sus dispo-siciones se “interpretará[n] liberalmente, y cualquier duda razonable que en su aplicación surgiere en cuanto a la exis-tencia de relación causal entre el trabajo u ocupación del obrero o empleado y la lesión, incapacidad o muerte, o el carácter ocupacional de una enfermedad, deberá resolverse a favor del obrero o empleado, o sus beneficiarios” (11 L.P.R.A. sec. 2) “a base del punto de vista del sentido co-mún del hombre promedio”. (Énfasis suplido.) Atiles, Admor. v. Com. Industrial y Ortiz, 74 D.P.R. 950, 960 (1953).
IV

Aplicación doctrinaria a los hechos del caso

En su comparecencia ante nos, el Hon. Procurador General planteó lo siguiente:
En el presente caso Pacheco Pietri ocupa una plaza de Oficial de Custodia en la Administración de Corrección. Como parte de su empleo y en virtud de la Orden Ejecutiva Núm. 4784, los oficiales de custodia deben someterse periódicamente a pruebas de orina para detectar la presencia de sustancias controladas. Es en el cumplimiento de este requisito exigido por la natura-leza del trabajo que desempeña el recurrente, que ocurre el acto que produce los alegados daños que aquí se reclaman, daños emocionales ocasionados como consecuencia de un error come-tido por otro empleado del Estado quien, como antes expusi-mos, consignó equivocadamente en el expediente del recu-rrente, el resultado de un análisis de orina perteneciente a otro empleado, cuyo resultado había dado positivo de cÓcaína. La lesión sufrida por el recurrente, sin lugar a dudas, es inherente a su empleo y ocurrió en el curso y como consecuencia de éste. Alegato del Procurador General, págs. 15-16.
Independientemente de si la Orden Ejecutiva del Gober-*937nador tuvo el efecto de hacer que las pruebas de detección de drogas fuesen un requisito de empleo para los oficiales de custodia, este factor por sí solo no convierte la negligen-cia en el manejo y tramitación de éstas en un accidente del trabajo. El error que produjo los daños, cuya indemniza-ción reclaman los recurrentes, no proviene de un acto o función del empleado. El requerimiento al empleado se li-mita a que éste done su orina como parte del programa de detección permanente. El “accidente”, en este caso, surgió posteriormente, por error de un tercero y sin intervención o contacto alguno del recurrente. El “daño” se debió a un acto alegadamente negligente que ocurrió en las facilidades del Instituto, cuando éste poseía el control total y exclusivo de la muestra. Dadas tales circunstancias de tiempo y lugar, en las cuales ocurre el evento causante de los daños, re-sulta irrazonable concluir —como concluye la mayoría del Tribunal— que éste se produjo en el curso del trabajo del obrero. Tampoco podemos determinar que se trata de una consecuencia de las labores desempeñadas por el recurrente.
Más aún, surge claramente de los hechos que se trata de una reclamación de daños de naturaleza puramente emocional. La reclamación no nace como producto de haber sufrido una lesión física que produzca incapacidad o dismi-nuya la habilidad del recurrente para procurarse el sus-tento diario por la cual deba ser compensado. La interpre-tación liberal a favor del obrero que exige el estatuto impide extender el manto de inmunidad patronal a situa-ciones como éstas para las cuales el estatuto no provee nin-guna compensación. “[U]na disposición estatutaria que de alguna forma limite el derecho de los perjudicados a solici-tar indemnización, debe examinarse restrictivamente.” (En-fasis suplido.) Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 756 (1992); Flores Román v. Ramos González, 127 D.P.R. 601 (1992); Vázquez Negrón v. E.L.A., 109 D.P.R. 19 (1979).
*938En vista de lo anterior, entiendo que incidió el tribunal de instancia al desestimar la demanda incoada por los re-currentes de acuerdo con el fundamento de inexistencia de causa de acción debido a la cláusula de exclusividad de remedios contenida en el estatuto.
< HH

Debido cuidado y deber de previsibilidad en el manejo de las pruebas

Una vez determinado que el empleado que ha sufrido daños y angustias morales y emocionales tiene una causa de acción en daños y perjuicios por la negligencia del pa-trono en el manejo de las pruebas de droga, dirimimos cuál es el nivel de cuidado exigido al Estado en la obtención, procesamiento, notificación y demás trámites relacionados a tales pruebas; controversia que no considera la mayoría del Tribunal al llegar al resultado enunciado. Veamos.
El Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, dispone, en su parte pertinente, que:
El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.
Al amparo del Art. 1802 de nuestro Código Civil, supra, todo daño o perjuicio moral o material dá lugar a la repa-ración correspondiente si concurren tres (3) elementos: pri-mero, que éfectivamente se haya producido un daño; se-gundo, que el demandado haya incurrido en un acto u omisión negligente o culposo, y tercero, que se establezca la existencia de un nexo causal entre el daño sufrido y el acto u omisión culposo o negligente. Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Soc. de Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986); Jiménez v. Pelegrina *939Espinet, 112 D.P.R. 700 (1982); Hernández v. Fournier, 80 D.P.R. 93 (1957).
El grado de cuidado que nuestro ordenamiento civil re-quiere es el exigible a un hombre prudente y razonable ante las circunstancias del caso. Ortiz v. Levitt & Sons, 101 D.P.R. 290 (1973); Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960); Elba A.B.M. v. U.P.R., supra. "De esta manera el acto negligente se define como el quebranta-miento del deber impuesto o reconocido por ley de ejercer, como lo haría un hombre prudente y razonable, aquel cui-dado, cautela, circunspección, diligencia, vigilancia y pre-caución que las circunstancias del caso exijan, para no ex-poner a riesgos previsibles e irrazonables de daños como consecuencia de la conducta del actor, a aquellas personas que, por no estar ubicadas muy remotas de éste, un hombre prudente y razonable hubiese previsto, dentro de las circunstancias del caso, que quedaban expuestas al riesgo irrazonable creado por el actor .... Esto significa que en cada situación de hechos, la ley impone al actor observar un ‘estándar de cuidado’ que será determinado por las cir-cunstancias particulares del caso.” H.M. Brau, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 1, pág. 183. Véanse: Cabrera v. Asoc. de Señoras Damas, 96 D.P.R. 775 (1968); Elba A.B.M. v. U.P.R., supra. “Un elemento esencial de la res-ponsabilidad por culpa o negligencia es el factor de la pre-visibilidad y el riesgo involucrado en el caso específico. El grado de previsibilidad requerido en cada caso en particular depende del estándar de conducta aplicable. El deber de cuidado incluye tanto la obligación de anticipar como la de evitar la ocurrencia de daños cuya probabilidad es razo-nablemente previsible. ‘Pero la regla de anticipar el riesgo no se limita a que el riesgo preciso o a las consecuencias exactas arrostradas debieron ser previstas. Lo esencial es que se tenga el deber de prever en forma general conse-*940cuencias de determinada clase’ (Citas omitidas.) Elba A.B.M. v. U.P.R., supra, pág. 309. “Lo determinante es si era de esperarse la ocurrencia del daño.” Torres Maldonado v. J.C. Penney Co., supra, pág. 559.
Las pruebas de detección de consumo de sustancias con-troladas consisten en el análisis del contenido químico en la sangre u orina del donante. Su creciente implantación en el sector privado, en el campo deportivo y en el sector de servicio público ha sido impugnada en Estados Unidos por aquellos a quienes se les requiere —so pena de sanciones administrativas— donar muestras de su sangre u orina para el correspondiente análisis químico.(9) Ciertamente se trata de un asunto que encierra delicados e importantes *941intereses sociales en conflicto, lo cual le impone al Estado, a los efectos de la presente controversia, un alto grado de responsabilidad y deber de diligencia en cuanto al trámite general relativo a las pruebas. Trátandose de un asunto que necesariamente incide sobre derechos constitucionales fundamentales,(10) mayor es el deber de cuidado exigible al Estado que se sirve de éstas.
En particular, al analizar las pruebas consideradas en la Orden Ejecutiva de marras es necesario tener presente que no sólo la fase de recolección y análisis de las muestras de fluidos corporales para detectar la presencia de sustan-cias controladas se presenta como problemática en cuanto a derechos ciudadanos fundamentales, sino también que el manejo de los resultados y su posterior trámite de informa-ción a las autoridades correspondientes requieren salva-guardas adicionales en cuanto al derecho a la intimidad, dignidad, honra y reputación del empleado. La obtención de un resultado positivo impone de manera casi automá-tica un estigma acerca de la reputación del empleado como un individuo psicológicamente enfermo y de dudosa moralidad. No necesitamos abundar sobre las consecuen-cias previsibles que impone el estigma de adicto o usuario de drogas al individuo tanto en el trabajo como en su comunidad. Éstas no son menos significativas por el hecho de que, lejos de permitirse acciones disciplinarias en su contra, la Orden Ejecutiva requiera su referimiento a un programa de rehabilitación en D.S.C.A. El requisito de so-meterse a un programa de rehabilitación, aunque loable, necesariamente limita las demás medidas de confidencia-*942lidad. en cuanto al manejo de las pruebas que establece la Orden Ejecutiva.(11) Precisamente las diversas garantías de confidencialidad en el trámite de la información de los resultados y el tratamiento de rehabilitación constituyen un acto de previsión respecto a los problemas que en cuanto a la intimidad y reputación del empleado pueden causar estas pruebas.
Estos particulares deben considerarse en conjunto con los problemas de confiabilidad que presentan estas prue-bas químicas. Sobre ello se ha reconocido la propensión al error en tales pruebas, ya sea por error humano en la in-terpretación de sus resultados, errores en la calibración de los instrumentos utilizados o por razón del consumo de sustancias lícitas de composición química similar a la de sustancias controladas.(12) La alta probabilidad en térmi-nos de obtener falsos positivos (la presencia aparente de una droga en la muestra que como cuestión de hecho no lo está) es recalcada por expertos en el área.(13) A tales efec-tos, el deber de diligencia exigible al Estado, ya sea al Ins-tituto en cuanto al manejo, procesamiento y suministro de información respecto a los resultados de estas pruebas de drogas o a los funcionarios administrativos que actúan conforme a éstas, no debe limitarse al cumplimiento es-tricto con los reglamentos establecidos. Brau, op. cit., pág. 175; cf. Pacheco v. A.F.F., 112 D.P.R. 296 (1982). Éste debe ser examinado a la luz de la magnitud de los derechos ciu-dadanos afectados, las consecuencias previsibles para la reputación y el buen nombre del empleado y ante las pro-babilidades significativas de obtener resultados equivoca-*943dos al realizar éstas. El Estado, en su interés de utilizar la tecnología más avanzada para adelantar su política pú-blica contra del trasiego de drogas, tiene la obligación de actuar en consideración y con la diligencia que la utiliza-ción responsable de éstos exige.
Conforme determinó el tribunal de instancia en su pri-mera sentencia parcial, el Estado actuó negligentemente en el trámite de las pruebas químicas de detección de con-sumo de drogas realizadas a los fluidos corporales del re-currente Pacheco Pietri. El error cometido en la tramita-ción de los resultados evidencia un incumplimiento con el nivel de cuidado requerido que imponían las circunstan-cias en el caso de autos.
En consecuencia, revocaríamos la sentencia del tribunal de instancia que desestimó la demanda de los recurrentes y devolveríamos el caso para que se proceda a la evalua-ción de los daños alegados por éstos.

(1) Frente a la agudización del tráfico ilícito de sustancias controladas y el cre-ciente problema de adicción entre sectores cada vez mayores de la población, tanto el Estado como el sector empresarial privado han adoptado políticas más agresivas en cuanto a detectar y detener el consumo de drogas entre sus empleados. Considera-ciones importantes de carácter económico y social han promovido este desarrollo. Se *924ha estimado que el abuso de drogas y el alcohol le cuesta a la sociedad norteameri-cana alrededor de unos ciento treinta y cinco billones de dólares (135,000,000,000) anualmente. De Cresce y otros, Drug Testing in the Workplace, Washington, D.C., Ed. BNA Books, 1990, pág. 1.
La reducción de la capacidad productiva de los empleados y la propensión a los accidentes suelen ser consecuencias naturales del consumo de alcohol o sustancias controladas en el empleo. Así por ejemplo, la Administración Federal Antidrogas (Drug Enforcement Administration) ha estimado que los usuarios de sustancias con-troladas reportan cifras de ausentismo dos punto cinco (2.5) veces mayores a los no usuarios y son de tres (3) a cuatro (4) más veces propensos a tener accidentes du-rante el trabajo. C.M. Cornish, Drugs and Alcohol in the Workplace, Illinois, Ed. Callaghan & Co., 1988, pág. 12. Véase, además, L.K. Larson, Employment Screening, Nueva York, Ed. Mattew Bender, 1989, Sec. 1.03. En conjunto, se estima que el consumo de alcohol y drogas produce en los empleados alrededor de dieciséis (16) veces más de ausentismo, cuatro (4) veces más accidentes del trabajo, 1/3 más de utilización de beneficios por enfermedad y cinco (5) veces más reclamaciones de com-pensación que lo producido por un trabajador promedio. Cornish, op. cit., pág. 12. Además, se señala el efecto desmoralizante de tales problemas para los empleados no usuarios. De Cresce y otros, op. cit., pág. 2.
Además de las consideraciones que le impone este consumo de sustancias con-troladas al Estado en su calidad de patrono, éste le presenta serias consecuencias en cuanto a su función de brindar seguridad y protección a la ciudadanía, combatir el trasiego ilegal de drogas, velar por la salud pública; procurar la rehabilitación de los adictos y mantener un servicio público confiable, íntegro y que sirva de ejemplo a la ciudadanía. Tales consideraciones fueron recogidas en la Orden Ejecutiva del Gober-nador, que establece el requisito de someterse a pruebas de detección de consumo de drogas a varios empleados y funcionarios públicos. Véase la Orden Ejecutiva Núm. 4784 de 9 de octubre de 1986, Exhibit I, en su parte general.


(2) Boletín Administrativo Núm. 4784, Art. 2(a)(3).


(3) Existe controversia de hechos sobre cuáles fueron las sanciones específicas impuestas al recurrente, además de exigírsele que’se sometiera a un tratamiento en el Departamento de Servicios Contra la Adicción y su reasignación a tareas especia-les que no conllevaran contacto con la población penal y el uso de armas de fuego. Éstas sólo son pertinentes, sin embargo, en cuanto a la evaluación de los daños reclamados por los demandantes.


(4) En los párrafos del 13 al 19 de su demanda, la parte recurrente alegó haberle requerido en dos (2) ocasiones (Cartas de 23 de marzo y 19 de abril de 1988) a la Dra. Mercedes Otero que se pusiera a su disposición una porción de la muestra de orina donada, quien finalmente respondió informándoles que se comunicaran con el doctor Rechany. Alega, además, haberse comunicado con el doctor Rechany quien original-mente se negó a otorgar la muestra, por lo cual los demandantes amenazaron con instar acción legal. Tales alegaciones fueron aceptadas por los demandados en su contestación a la demanda. Alegación responsiva Núm. 2.


(5) La carta enviada al recurrente lee en su parte pertinente como sigue:
“Debido a un error involuntario, se informó la muestra número 12969, para detectar sustancias controladas como correspondiente al Sr. Virgilio Pacheco Pietri, placa 1142. En realidad el número correcto de la muestra que se analizó y resultó positivo fue otra muestra con un número similar.
“Incluyo fotocopia del resultado de la muestra 12969 correspondiente a usted, en la cual se determinó que no había ninguna clase de sustancia controlada.
“Espero esto no le cause mayor inconveniente.” (Enfasis suplido.) Exhibit XIII.


(6) R. Barcia, Gran Diccionario de Sinónimos Castellanos, Buenos Aires, Com-pañía Impresora Argentina, 1950. En términos generales, Barcia expone que la pa-labra lesión se utiliza para cualificar la naturaleza material o física y profunda de un daño.


(7) Utilizaremos en adelante el término “daños o angustias emocionales” en sus-titución del término jurisprudencial de “daños y angustias morales y mentales”. Esto es con el propósito de evitar confusión entre este último y el concepto de enfermedad o padecimiento mental, el cual, por tratarse de una enfermedad o condición corporal o fisiológica, se encuentra indudablemente incluida dentro del concepto de lesión o enfermedad articulado en la ley. Morell v. F.S.E., 110 D.P.R. 709 (1981); Díaz Ortiz v. F.S.E., 126 D.P.R. 32 (1990).


(8) En Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985), señalamos que los daños producto de un despido ilegal no pueden alegarse como provenientes de un acto inherentemente ligado al empleo ni tampoco de un acto del obrero, sino de una actuación intencional del patrono. Nuestro análisis no afecta la doctrina pau-tada en el caso “Odriozola”, la cual continúa en vigor.


(9) Bajo la Constitución federal, la validez constitucional de las pruebas quími-cas de detección de consumo de drogas ha sido sancionada por el Tribunal Supremo federal en los casos Skinner v. Railway Labor Executives’ Assn, 489 U.S. 602 (1989), y National Treasury Employees Union v. Von Raab, 489 U.S. 656 (1989), ambos decididos el 22 de marzo de 1989. En estos, el Tribunal Supremo reconoció que si bien las pruebas de detección de drogas y alcohol constituyen un registro en cuanto existe una válida expectativa de privacidad del empleado público según la Cuarta Enmienda de la Constitución federal, la regla que aplica para determinar la validez constitucional de tales pruebas es la de establecer un balance de intereses entre los derechos del individuo y el interés del Estado, por lo cual bajo ciertas circunstancias particulares de necesidad especial por parte del Estado, se sostiene la validez cons-titucional de estos registros sin previa orden judicial basada en causa probable por sospecha individualizada.
Recordemos, sin embargo que las interpretaciones del Tribunal Supremo federal en cuanto a las protecciones de la Cuarta Enmienda y otras garantías constituciona-les nos obligan sólo en cuanto establecen el contenido mínimo de nuestra Carta de Derechos. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992). Las garantías de nuestra Constitución, particularmente en cuanto al derecho a la intimidad y a la protección contra registros y allanamientos irrazonables, son de factura más ancha que las de la Constitución federal. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975); E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 205 (1984); López Vives v. Policía de P.R., 118 D.P.R. 219, 226 (1987); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991). Además, el derecho a la intimidad en Puerto Rico existe ex proprio vigore, E.L.A. v. Hermandad de Empleados, supra; Colón v. Romero Barceló, 112 D.P.R. 573 (1982), y es oponible a personas privadas, Colón v. Romero Barceló, supra; Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986).
No habiendo sido impugnado o planteado ante nuestra consideración, no entra-mos a considerar si en el contexto de la Orden Ejecutiva del Gobernador las pruebas de detección de drogas mediante el análisis químico de la orina de los empleados cumplen con el requisito de excepción por necesidades especiales bajo la Cuárta En-mienda de la Constitución federal, según resuelto en los casos Skinner v. Railway Labor Executives Ass’n, supra, y National Treasury Employees Union v. Von Raab, supra, o si cumpliendo con éstos, resultan o no permisibles bajo el análisis de balance de intereses con respecto al derecho a la intimidad que hemos adoptado en nuestra jurisdicción.


(10) Nuestra Constitución garantiza la inviolabilidad de la dignidad del ser hu-mano; el derecho de toda persona a la protección de la ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar; la protección a los trabaja-dores contra riesgos para su salud o integridad personal en su trabajo o empleo, y el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros y allanamientos irrazonables, y a que sólo se expidan mandamientos que autoricen registros por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, que describan particularmente el lugar a registrarse y las personas a detenerse o las cosas a ocuparse. Art. 2, Secs. 1, 8, 16 y 10, Const. E.L.A., L.P.R.A., Tomo 1.


(11) En su Art. 4, Secs. a(l) y 5, esta Orden Ejecutiva establece ciertos salva-guardas en cuanto a la confidencialidad de los resultados y al tratamiento al empleado.


(12) Véase National Treasury Employees Union v. Von Raab, 649 F. Supp. 380, 389 (D. La. 1986).


(13) Véase Cornish, op.cit., Sec. 1.04; De Cresce y otros, op. cit., pág. 70. Véanse, además: Dubowski, Drug Testing: Scientific Perspectives, 11 Nova L. Eev. 415 (1987); Zeese, Drug Testing Legal Manual, CBC Publishing Ltd., U.S.A., 1992, págs. 2-21 a 2-31.